DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/22/2021; 8/27/2020; 3/5/2020; 11/13/2019 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. Pub. 2013/0053623 hereinafter “Evans”) and further in view of Palasis et al. (U.S. Pub. 2005/0079274 hereinafter “Palasis”). 
Regarding claim 1, Evans discloses an method (e.g. see Figs. 1-6), comprising: an impeller (e.g. 500), comprising: an impeller frame (e.g. 510, 512) that comprises proximal and distal end portions and at least one helical elongate element that winds from the proximal end portion to the distal end portion (e.g. see Figs. 5A and 5E; ¶¶68, 82); and a film of material that is coupled to the at least one helical elongate element (e.g. 504), such that the helical elongate element with the film of material coupled thereto defines a blade of the impeller, the film of material being shaped to define a hollow central lumen therethrough (e.g. 5A, 5E; ¶¶ 68, 70, 81, 129). Evans discloses the claimed invention including the step of dipping the structure into a material and having it form a film of material over the structure (e.g. ¶81), but fails to explicitly state that the material is rotated during drying. However, Palasis teaches coating a medical stent which has a similar design and expanding function to the current frame structure which uses rotation about a longitudinal axis while drying as disclosed in paragraph 28 to allow for an even coat that is drip free. It is further noted that both Palasis, Evans and the current Application are directed toward vessel implantable expandable members, and are analogous art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Evans, with rotating the structure while it is drying as taught by Palasis since it was known in the art that rotating dipped items provides the known results of having a uniform coating and preventing drips. 
Regarding claim 2, meeting the limitations of claim 1 above, Evans further discloses wherein the structure defines three helical elongate elements, and coupling the material to the at least one helical elongate element, comprises coupling the 
Regarding claim 3, meeting the limitations of claim 1 above, Evans further discloses wherein the structure defines two helical elongate elements, and coupling the material to the at least one helical elongate element, comprises coupling the material to the two helical elongate elements, such that each of the elongate elements with the material coupled thereto defines a respective blade of the impeller (e.g. ¶51; Fig. 5E).
Regarding claim 4, meeting the limitations of claim 1 above, Evans further discloses forming the structure that defines the at least one helical elongate element by: cutting a tube such that the cut tube defines an initial structure having first and second end portions at proximal and distal ends of the initial structure, the end portions being connected to one another by at least one elongate element (e.g. 510, 512; Figs. 5A, 5E; ¶¶ 68, 70, 81, 129); and causing the at least one elongate element to radially expand and form at least one helical elongate element, at least partially by axially compressing the initial structure (e.g. Figs. 5B-5E).
Regarding claim 5, meeting the limitations of claims 1 and 4 above, Evans further discloses wherein causing the at least one elongate element to radially expand and form at least one helical elongate element, further comprises twisting the initial structure (Figs. 5B and 5E; ¶78, wherein moving catheter ends 514 and 516 closer towards each other causes compression of the elongate elements and a radial expansion to form the shown helical configuration).
Regarding claim 6, meeting the limitations of claim 1 above, Evans further discloses wherein coupling the material to the at least one helical elongate element 
Regarding claim 7, meeting the limitations of claims 1 and 6 above, Evans further discloses inserting an axial support member through the hollow central lumen, the axial support member being configured to support the impeller (e.g. 5A, 5E; ¶¶ 68, 70, 81, 129).
Regarding claims 8-9, Evans discloses a method, comprising: manufacturing an impeller by coupling a material to a structure (e.g. 5A, 5E; ¶¶ 68, 70, 81, 129) that defines three or more helical elongate elements (e.g. ¶51), such that each of the three or more helical elongate elements with the material coupled thereto defines a respective blade of the impeller (e.g. ¶51), the coupling being performed by: dipping at least a portion of the structure into the material while the material is in a liquid state (e.g. ¶81). Evans discloses the claimed invention including the step of dipping the structure into a material and having it form a film of material over the structure (e.g. ¶81), but fails to explicitly state that the material is rotated during drying. However, Palasis teaches coating a medical stent which has a similar design and expanding function to the current frame structure which uses rotation about a longitudinal axis while drying as disclosed in paragraph 28 to allow for an even coat that is drip free. It is further noted that both Palasis, Evans and the current Application are directed toward vessel implantable expandable members, and are analogous art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as 
Regarding claim 10, meeting the limitations of claim 8 above, Evans further discloses forming the structure that defines the three or more helical elongate elements, by: cutting a tube such that the cut tube defines an initial structure having first and second end portions at proximal and distal ends of the initial structure, the end portions being connected to one another by three or more elongate elements (e.g. 510, 512; Figs. 5A, 5E; ¶¶ 68, 70, 81, 129); and causing the three or more elongate elements to radially expand and form three or more helical elongate elements, at least partially by axially compressing the initial structure (e.g. Figs. 5B-5E).
Regarding claim 11, meeting the limitations of claims 8 and 10 above, Evans further discloses wherein causing the three or more elongate elements to radially expand and form three or more helical elongate elements, further comprises twisting the initial structure (e.g. Figs. 5B-5E).
Regarding claim 12, meeting the limitations of claim 8 above, Evans further discloses wherein coupling the material to the three or more helical elongate elements comprises coupling the material to the three or more helical elongate elements such that the material defines a hollow central lumen therethrough, the hollow central lumen facilitating the insertion of an axial support member through the hollow central lumen (e.g. 5A, 5E; ¶¶ 68, 70, 81, 129).
Regarding claim 13, meeting the limitations of claims 8 and 12 above, Evans further discloses inserting the axial support member through the hollow central lumen (e.g. 5A, 5E; ¶¶ 68, 70, 81, 129).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 of copending Application No. 16/1682,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed at the manufacture of a helical impeller including dipping a frame into material in a liquid state and then rotating the frame while the material dries.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REX R HOLMES/           Primary Examiner, Art Unit 3792